Citation Nr: 0900529	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05--23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than June 11, 2002, 
for the assignment of a 20 percent rating for residuals of a 
back injury, disc protrusion and degenerative facet changes 
at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 1981 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005, which granted a higher rating of 20 percent 
for the veteran's service-connected lumbosacral spine 
disability, effective June 11, 2002.  The veteran disagreed 
with the assigned effective date.  She also stated that she 
was satisfied with the 20 percent rating, and, hence, an 
appeal pertaining to the issue of entitlement to a rating in 
excess of 10 percent for her lumbosacral disability was 
withdrawn.  


FINDINGS OF FACT

1.  In a statement received in June 2002, the veteran 
disagreed with the 10 percent rating assigned in a March 2002 
rating decision.

2.  The March 2002 rating decision assigned an effective date 
of December 22, 1998, for the grant of service connection for 
residuals of a back injury, disc protrusion and degenerative 
facet changes at L4-5 and L5-S1.

3.  Effective December 22, 1998, the veteran's service-
connected low back disability was manifested by moderate 
limitation of motion, with objective evidence of disc bulging 
and degenerative facet changes. 


CONCLUSION OF LAW

Effective beginning December 22, 1998, the date of claim, the 
criteria for a 20 percent rating for residuals of a back 
injury, disc protrusion and degenerative facet changes at L4-
5 and L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.3, 
4.7, 4.40, 4.45 (2008), § 4.71a, Diagnostic Code 5292 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) need not be discussed.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

In the January 2005 rating decision on appeal, the RO found 
that a 20 percent rating was warranted for the veteran's low 
back disability, based on the findings of a VA examination in 
December 2004, and assigned a 20 percent rating, effective 
June 11, 2002, identified as the date of claim.  The veteran 
disagreed with the effective date, stating that she had been 
continuously pursuing her claim since December 22, 1998.  

In general, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the application is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim for increase, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  In an initial rating case, 
however, the effective date may not be earlier than the 
effective date of the grant of service connection.  

Thus, the first matter that must be established is the date 
of claim.  The veteran filed a claim for service connection 
for a back condition in December 1998.  After she appealed 
the March 1999 denial of service connection, service 
connection for residuals of a back injury, disc protrusion 
and degenerative facet changes at L4-5 and L5-S1, was 
eventually granted in a March 2002 rating decision.  Although 
there had previously been some dispute as to whether she 
timely filed her substantive appeal concerning the service 
connection issue, the RO's assignment of December 22, 1998, 
as the effective date of the grant of service connection 
establishes that this matter was resolved in the veteran's 
favor.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005).  

The March 2002 rating decision, however, was a complete grant 
of the benefit sought at that time, service connection.  In a 
statement received June 22, 2002, the veteran stated:

This is a request for VA to schedule a VA examination 
for my low back pain condition.  Currently rated at 10%, 
my doctors at the VA continue prescribing pain 
medication but the pain continues to get worse.  The 
latest medical records reviewed by VA for their 3/14/02 
decision were dated in 1999.  I have seen the Fort Wayne 
VA doctors many times since then and believe the rating 
should be higher.  Please schedule me for an examination 
for my back pain.

In determining whether this statement may be construed as a 
notice of disagreement with the March 2002 rating decision, 
or whether it is a claim for an increased rating, the Board 
must consider whether the statement expressed any intent to 
appeal.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 
2005).  The veteran's statement is somewhat ambiguous; 
although she requested a current examination and indicated 
her condition continued to worsen, she also stated that she 
believed the rating should be higher, which suggests 
disagreement with the 10 percent rating.  Moreover, the 
statement was received in immediate response to the March 
2002 rating decision, and referred to that document.  
Further, a veteran's statements are to be construed in his or 
her favor.  In view of these factors, the Board finds that 
the veteran's June 2002 statement is properly considered as a 
notice of disagreement with the 10 percent rating assigned in 
the March 2002 rating decision.  Hence, the date of claim, 
for purposes of establishing the effective date, is the 
effective date of the grant of service connection, December 
22, 1998.  

Next, since the effective date is based on the later of the 
date of claim or the date entitlement arose, the date 
entitlement arose must be determined.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The disability must be considered in the context of the whole 
recorded history, including service medical records.  See 38 
C.F.R. § 4.2 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The rating schedule for evaluating disabilities of the spine 
changed during the pendency of this claim.  Where a law or 
regulation changes during the course of an appeal, the 
version most favorable to an appellant applies, except that 
the revised version can be applied no earlier than the 
effective date of that change.  VAOPGCPREC 3-2000 (2000).  
However, since the effective dates of the revised regulations 
are in September 2002 and September 2003, only the old 
regulations are applicable for this time period.  

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 10 
percent when slight, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 
effective prior to September 26, 2003.  The Board observes 
that the words "slight," "moderate," "severe," and 
"marked," as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

On a VA examination in December 1998, the veteran was noted 
to experience pain in all ranges of motion.  Forward flexion 
was to 65 degrees; extension to 22 degrees; side tilt to 22 
degrees bilaterally; and rotation was to 19 degrees 
bilaterally.  A computerized tomography (CT) scan in December 
1998 and a magnetic resonance imaging (MRI) scan in January 
1999 disclosed degenerative facet changes at L4-5 and L5-S1, 
and mild disc bulging at L5-S1, without pathological disc 
protrusion.  This evidence of limitation of motion, pain on 
motion, and CT and MRI evidence of degenerative disc disease 
more closely approximates the criteria for a 20 percent 
rating for the veteran's lumbosacral spine disability, as of 
the effective date of service connection.  See 38 C.F.R. §§ 
4.40, 4.45 (2006), DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnson v. Brown, 9 Vet. App. 7, 10 (1996) 
(functional impairment must be supported by adequate 
pathology).  Therefore, a 20 percent rating is warranted 
beginning December 22, 1998, and the claim for an earlier 
effective date is granted.  In reaching this determination, 
the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date of December 22, 1998, for the grant 
of a 20 percent rating for residuals of a back injury, disc 
protrusion and degenerative facet changes at L4-5 and L5-S1 
is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


